


Exhibit 10.16

DATED MARCH 1, 2004

(1)SIMON PROPERTY GROUP
ADMINISTRATIVE SERVICES
PARTNERSHIP, L.P.

(2)EUROPEAN RETAIL ENTERPRISES B.V./S.à.r.l.

(3)HANS C. MAUTNER


 

--------------------------------------------------------------------------------

SECONDMENT AGREEMENT

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------



THIS AGREEMENT ("Agreement") is made the 1st day of March 2004

BETWEEN:

(1)SIMON PROPERTY GROUP ADMINISTRATIVE SERVICES PARTNERSHIP, L.P., a Delaware
limited partnership with its principal office at National City Center, 115 West
Washington Street, Indianapolis, Indiana 46204, U.S.A. (the "Employer");

(2)EUROPEAN RETAIL ENTERPRISES B.V./S.à.r.l., a limited liability company
registered as European Retail Enterprises B.V. where the company has its
statutory seat (in Amsterdam, the Netherlands n° of registration 24285800) and
as European Retail Enterprises S.à.r.l. where the company has its principal
establishment (in Luxembourg, 23 rue Philippe II—L-2340, n° of registration B 88
938) (the "Host Company"); and

(3)Hans Conrad Mautner, a US citizen residing at 8 Cadogan Square, London SW1X
OJU (England), and having the status of non domiciled resident for UK tax
purposes (the "Secondee").

WHEREAS the Secondee was appointed as non-remunerated member of the Board of
Directors (the "Board") on July 19, 2000 by the meeting of shareholders of the
Host Company.

WHEREAS the Board of Directors of the Host Company approved on March 26, 2003
the appointment of the Secondee as non-remunerated Chairman of the Board. These
duties have resulted in Mr. Mautner devoting more and more of his time to the
Company, supervising the way the decisions made by the Board are implemented,
following the progress of the projects under development and the possible new
projects, gathering key information for the Board to allow the latter to make
its decisions whether to study new projects and possibly develop them, and
making recommendations to the Board for its consideration.

WHEREAS in view of this situation, the Board of the Host Company approved on
November 19, 2003 the principle of the Secondee's secondment in the Host Company
as Chief Executive Officer and gave full power to the Compensation Committee to
determine the remuneration of the Secondee in the context thereof. The
Compensation Committee of the Host Company approved on the date hereof the
financial terms and conditions of this Secondment Agreement, a copy of such
approval being attached hereto as Annex 3.

WHEREAS the Secondee is employed by the Employer and has agreed to be seconded
to the Host Company for a specified period of time pursuant to the terms and
conditions hereof to act as Chief Executive Officer.

--------------------------------------------------------------------------------



NOW IT IS HEREBY AGREED as follows:

1 DEFINITIONS

1.1In this Agreement:

"Affiliate" means any Person that directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
party to this Agreement; each of the words "control", "controlling", or
"controlled" as used in this Clause 1.1. shall mean ownership of any such party
which is not less than 50% plus one share, or the right to elect the majority of
the Board of Directors or such other similar governing body;

"Authorised Representative" means the Board of Directors or the shareholders of
the Host Company;

"Commencement Date" means the Signature Date hereof;

"Employment Contract" means the contract of employment between the Employer and
the Secondee dated 23 September 1998, as amended;

"Person" means an individual, firm, trust, partnership, joint venture,
association, company, unincorporated organisation, governmental body or
authority (in any form) or any other entity.

1.2References in this Agreement to statutes shall include any statute modifying,
re-enacting, extending or made pursuant to the same or which is modified,
re-enacted or extended by the same or pursuant to which the same is made.

1.3Clause headings are in this Agreement for ease of reference only and shall
not be taken into account in construing this Agreement.

1.4References in this Agreement to Clauses are references to those clauses
contained in this Agreement.



2 APPOINTMENT AND TERM

2.1The Employer shall second the Secondee, who accepts, to act initially as
Chief Executive Officer of the Host Company or in such other capacity as the
Authorized Representative of the Host Company may with the agreement of the
Employer from time to time direct (the "Secondment"). In his role as Chief
Executive Officer, the Secondee will fulfil such duties as are necessary for a
Chief Executive Officer's position. The Secondee shall report to the Authorized
Representative. As such, the Secondee shall:

        -       assist the Board and the shareholders of the Host Company in
defining the development strategy of the Host Company and more generally of the
Host Company and its Affiliates,

        -       ensure good and long term relationships with major clients,
developers and service suppliers,

        -       supervise the way the decisions made by the Board are
implemented,

        -       follow the progress of the projects under development and the
possible new projects by visiting as the case maybe such sites and meeting with
the relevant persons able to provide information as to such progress and keep
the Board informed,

        -       gather key information for the Board to allow the latter to make
its decisions whether to study new projects and possibly develop them,

        -       negotiate key contracts on behalf of the Host Company and its
subsidiaries and Affiliates, under the control of the Authorized Representative,

        -       supervise the performance of the agreements entered into by the
Host Company or any Affiliate,

--------------------------------------------------------------------------------






        -       and more generally do whatever is necessary or useful to
implement the decisions made by the Board or the shareholders of the Host
Company, including without limitation visit the sites where projects are being
developed or where potential projects could be developed, organize any meeting
or take any contact deemed useful or necessary and make any trip in this
respect.

2.2In view of the assignments given to the Secondee and because the Host Company
has projects being developed principally in France and Poland, subsidiaries in
Turkey and Portugal and is exploring the Russian market (although nothing
prevents the Host Company from investing in other countries), the parties
acknowledge that there is no reason for the Secondee to carryout any of his
duties hereunder on the Luxembourg territory or within the United Kingdom, his
visits to Luxembourg being limited to the Board and shareholders meetings and
more generally to the performance of his non remunerated duties as member of the
Board and Chairman of the Board. As a result, the Secondee shall not have to
spend time in Luxembourg, the Host Company having no project in that country,
and therefore he should not need any residence or work permit issued by the
Luxembourg authorities, and no Luxembourg withholding taxes on his Compensation
shall be required.

2.3In the context of his duties hereunder, the Secondee may be required to hold
any title or office as set forth in clause 4.2 below.

2.4Subject to the terms of this Agreement and in particular to clause 9 below,
the Secondment to the Host Company and the terms of this Agreement shall
commence on the Commencement Date and shall continue through 1 October 2004 (the
"Term"). The Term may be extended by prior mutual agreement of the Employer, the
Secondee and the Authorized Representative of the Host Company for up to two
additional extension periods (each an "Extension Period") of six months each in
which case the Term will be deemed to include the Extension Period.



3 DUTIES AND OBLIGATIONS

3.1The Secondee agrees with the Host Company that he shall act at all times with
the utmost fidelity, honesty and loyalty.

3.2The Secondee shall use all reasonable endeavours to promote the best
interests of the Host Company and any Affiliate.

4 COMMITMENT OF SECONDEE

4.1The Secondee shall spend such portion of his working time on the affairs of
the Host Company as is agreed from time to time between the Employer and the
shareholders or the Board of Directors of the Host Company.

4.2The Secondee may be required to hold any office with the Host Company and/or
any Affiliate as the Authorised Representative may notify him from time to time
in writing. The Secondee shall not be entitled to any director's or other fees
from the Employer, the Host Company or any Affiliate or to any fees in respect
of any office he may hold as the Affiliate's nominee or representative.

5 EMPLOYER'S RESPONSIBILITIES AND INDEMNITIES

5.1This Agreement shall not be construed to take effect as a contract of
employment (whether a contract for services or a contract of service) between
the Host Company and the Secondee.

5.2The Employer shall remain responsible for disciplining the Secondee if either
the Employer or the Host Company considers or suspects that the Secondee may
have committed a disciplinary offence or may be under-performing. In this
respect, the Host Company shall use all reasonable endeavours to inform the
Employer of the suspected offence or under-performance and the surrounding
circumstances as soon as reasonably practicable so that the Employer can take
appropriate steps in a timely manner.

--------------------------------------------------------------------------------



5.3At all times during the continuance of this Agreement the Secondee shall
remain solely employed by the Employer and the Employer shall remain solely
responsible for all general regulations, contractual obligations and statutory
requirements owed to or in relation to the Secondee save as detailed in Clause 6
below.



6 REMUNERATION AND FEES

6.1In consideration for the secondment of the Secondee to the Host Company by
the Employer, the Host Company agrees to pay directly to the Secondee a gross
compensation of Euro 250,000 per annum (the "Compensation") to be paid in equal
monthly instalments in arrears on or about the last day of each calendar month
by credit transfer with no compulsory 20% withholding pursuant to Luxembourg tax
laws as a result of the commitment set forth in Section 2.2 above. For the
avoidance of doubt, the Compensation shall be made into the following bank
account located in the USA:


Bank: National City Bank, Indianapolis, IN SWIFT Code: NATCUS34 Acct. Name:
Simon Property Group Administrative Services Partnership Acct #: 501-774-602
Reference: Salary Reimbursement—Mautner, notify Hannah Brown (317) 685-7316.

In this respect, the Secondee represents that he is a US citizen and a non
domiciled resident in the United Kingdom, and that as a result the Compensation
shall be subject to taxes in the USA as part of his worldwide income.

6.2The Employer shall continue to provide the Secondee with the benefits
detailed in Sections 2.4 and 2.5 of the Employment Contract as described in
Annex 1, and the Host Company shall reimburse the Employer on a monthly basis
for 35.7% of such cost, or approximately 35.7% of Euro 33,245 per annum. In the
event the Employer increases such benefits, the Host Company shall in no event
be obligated to pay more thanEuro 11,880 per annum.

6.3The Compensation is exclusive of VAT and the Host Company shall be wholly
responsible for the payment of any applicable taxes if any or, to the extent
applicable, social security contributions, payable in Luxembourg, on the
Compensation or on any bonus or in relation to the Secondee's services to the
Host Company generally if any, and the Host Company shall indemnify and keep
indemnified the Employer and the Secondee against any such charges and any
fines, penalties or interest associated with them. It is however recalled that
the Secondee shall not perform his duties hereunder on the Luxembourg territory.
Moreover, the Employer and the Secondee represents and warrants that the
Secondee is and shall remain insured under the USA social security system and
exempted from contribution of social security charges in the UK, avoiding
thereby that the Secondee be insured under the Luxembourg social security
system. In this respect, an original of a certificate issued by the relevant US
social security authorities has been delivered to the Host Company, certifying
that the Secondee is still and shall remain insured by the US social security
system, a copy of which is attached hereto as Annex 2.



7 EXPENSES

The Host Company shall be responsible for reimbursing directly to the Secondee
the amount of all reasonable travel, entertainment and other expenses wholly and
properly incurred by the Secondee in the performance of his Secondment duties,
subject to the prior production to the Host Company of such supporting vouchers
and documents in respect of the actual payment of such costs and expenses by the
Secondee.

--------------------------------------------------------------------------------





8 VACATION

The Secondee shall be entitled to a total of 5 weeks of vacation per calendar
year which shall be taken by the Secondee concurrently with, but not in addition
to, the vacation days to which the Secondee is entitled under any other
employment contract, including but not limited to under the Employment Contract
The Secondee shall not be permitted to accumulate and carry over unused vacation
time or pay from year to year except to the extent permitted in accordance with
the Host Company's vacation policy for senior executives. The Secondee's
entitlement to vacation shall accrue during each calendar year pro rata to the
number of completed calendar months of continuous service by the Secondee during
such year. If on termination of the Secondee's secondment, he has taken holiday
in excess of his entitlement, then a sum calculated adopting the same method may
be deducted from any salary or other payments due to the Secondee.

9 TERMINATION

9.1The Employer or the Authorized Representative of the Host Company
respectively (but not the Secondee) may terminate this Agreement by registered
letter with return receipt requested, no other formality being necessary, with
immediate effect for serious cause, that is in the event:

(a)the Secondee is convicted of a felony involving actual dishonesty as against
the Employer or the Host Company or their respective Affiliates; or

(b)the Secondee, in carrying out his duties and responsibilities under this
Agreement, voluntarily engages in conduct which is demonstrably and materially
injurious to the Employer or the Host Company or their respective Affiliates,
monetarily or otherwise, unless such act, or failure to act was believed by the
Secondee in good faith to be in the best interests of respectively the Employer
or Host Company or their respective Affiliates; or

(c)the Secondee, in carrying out his duties and responsibilities under this
Agreement, commits other gross negligence or wilful misconduct that those
described on (a) and (b) above; or

(d)the Secondee is no longer a Board member of the Host Company due to his
resignation or removal from office by the meeting of the shareholders or the
Board of the Host Company; or

(e)of death, permanent disability (meaning physical or mental illness for a
period of three consecutive full months or more) or legal incapacity of the
Secondee.

9.2If this Agreement is terminated in accordance with clause 9.1 above, the Host
Company will pay directly to the Secondee:

(a)any Compensation and bonus earned but not yet paid as at the date of
termination of this Agreement; and

(b)reimbursement for expenses incurred but not paid prior to the termination of
this Agreement.

Moreover, the Employer shall cause the Secondee, who commits not to claim or
require any other indemnity, payment or damages from the Host Company as a
result of such early termination made in compliance with Section 9.1. This
payment shall constitute full indemnification for all claims or damages that the
Secondee could make or incur as a result of the performance of this Secondment
Agreement or its termination.

9.3If the Authorized Representative of the Host Company terminates this
Agreement other than in accordance with clause 9.1 (above), the Host Company
will pay directly to the Employer the amounts referred to in Section 9.2 above,
but also a severance payment equivalent to the

--------------------------------------------------------------------------------



Compensation that would have been payable had this Agreement continued for the
shorter of 3 months or the outstanding portion of the Term (the "Severance
Payment").

This payment shall constitute liquidated damages for the termination of the
Secondment. Moreover, the Employer shall cause the Secondee, who commits not to
claim for any other indemnity, payment, indemnification or damages from the Host
Company as a result of such early termination made in compliance with
Section 9.2. This payment shall constitute full indemnification for all claims
or damages that the Secondee could make or incur as a result of the performance
of this Secondment Agreement or its termination.

10 OBLIGATIONS ON TERMINATION AND COVENANTS

10.1The Secondee hereby agrees that he will not at any time after the
termination of this Agreement either personally or by his agent, directly or
indirectly represent himself as being in any way still connected with or
interested in the business of the Host Company or any Affiliate (excluding the
Employer or Simon Global Limited), except if he exercises other duties in the
Host Company.

10.2The Host Company, the Employer and the Secondee acknowledge that (i) the
Host Company and its Affiliates are engaged in the business of shopping center
development and other retail project acquisition, ownership, financing, leasing,
operation and development (the "Business"); (ii) the Host Company's Business is
conducted in various markets in France, Poland, Turkey, Russia, Portugal and
Eastern Europe (the "Markets"); (iii) pursuant to this Secondment Agreement, the
Secondee will have been given access to confidential information concerning the
Host Company and its Affiliates and the Business; (iv) the agreements and
covenants contained in this Agreement are essential to protect the business and
goodwill of the Host Company and its Affiliates; and (v) nothing in this Clause
10.2 shall prevent or prejudice the Secondee's ability to conduct the Business
in the Markets or elsewhere on behalf of the Employer or Simon Global Limited in
accordance with his duties under the Employment Contract or his employment
agreement with Simon Global Limited, whether before, during or after the
Restricted Period (as defined below). Accordingly, the Secondee covenants and
agrees as follows:

(a)Non-Compete.  Without the prior written consent of the Authorised
Representative, the Secondee shall not directly (except in the proper
performance of the Secondee's Secondment duties) during the Restricted Period
(as defined below) within the Markets or any metropolitan area in which the Host
Company or any of its Affiliates is engaged directly or indirectly in the
Business: (i) engage or participate in the Business; (ii) enter in the employ
of, or render any services (whether or not for a fee or other compensation) to,
any person engaged in the Business; or (iii) acquire an equity interest in any
such person in any capacity; provided, that the foregoing restrictions shall not
apply at any time if this Agreement is terminated during the Term by the Host
Company other than in accordance with Clause 9.1 above; provided, further, that
during the Restricted Period, the Secondee may own, directly or indirectly,
solely as a passive investment, securities of any company traded on any national
or international securities exchange, including the National Association of
Securities Dealers Automated Quotation System. As used herein, the "Restricted
Period" shall mean the period commencing on the date of termination of this
Agreement and ending on the first anniversary of such termination date.

(b)Confidential Information; Personal Relationships.  The Secondee acknowledges
that the Host Company has a legitimate and continuing proprietary interest in
the protection of its confidential information and has invested substantial sums
and will continue to invest substantial sums to develop, maintain and protect
confidential information. The Secondee agrees that, during and after the
Restricted Period, without the prior written consent of the Authorised
Representative, the Secondee shall keep secret and retain in strictest
confidence, and shall not knowingly use for the benefit of himself or others all
trade secrets and confidential matters relating to the Host Company's Business
or the Host

--------------------------------------------------------------------------------



Company or Affiliates including, without limitation, operational methods,
marketing or development plans or strategies, business acquisition plans, joint
venture proposals or plans, and new personnel acquisition plans, learned by the
Secondee heretofore or hereafter (such information shall be referred to herein
collectively as "Confidential Information"); provided, however, that nothing in
this Agreement shall prohibit the Secondee from disclosing or using any
Confidential Information (A) in the performance of his duties hereunder, (B) as
required by applicable law, regulatory authority, recognized subpoena power or
any court of competent jurisdiction, (C) in connection with the enforcement of
his rights under this Agreement or any other agreement with the Host Company, or
(D) in connection with the defense or settlement of any claim, suit or action
brought or threatened against the Secondee by or in the right of the Host
Company. Notwithstanding any provision contained herein to the contrary, the
term "Confidential Information" shall not be deemed to include any general
knowledge, skills or experience acquired by the Secondee or any knowledge or
information known or available to the public in general (other than as a result
of a breach of this provision by the Secondee). Moreover, the Secondee shall be
permitted to retain copies of, or have access to, all such Confidential
Information relating to any disagreement, dispute or litigation (pending or
threatened) involving the Secondee solely for use in connection with such
disagreement, dispute or litigation (pending or threatened).

(c)Employee of the Host Company and its Affiliates.  During the Restricted
Period, without the prior written consent of the Board, the Secondee shall not,
directly or indirectly, hire or solicit, or cause others to hire or solicit, for
employment by any person other than the Host Company or any Affiliate or
successor thereof, any employee of, or person employed within the two years
preceding the Secondee's hiring or solicitation of such person by, the Host
Company and its Affiliates or successors or encourage any such employee to leave
his employment. For this purpose, any person whose employment has been
terminated by the Host Company or any Affiliate or successor thereof (or any
predecessor of the Host Company) shall be excluded from those persons protected
by this Clause 10.2(c) for the benefit of the Host Company.

(d)Business Relationship.  During the Restricted Period, the Secondee shall not,
directly or indirectly, request or advise a person that has a business
relationship with the Host Company or any Affiliate or successor thereof to
curtail or cancel such person's business relationship with such Host Company.



10.3The termination of this Agreement shall not operate to terminate the
provisions of this clause which, after such termination, shall remain in full
force and effect and binding on the Secondee.



11 NOTICES

Any notice or other communication required or permitted hereunder shall be in
writing and shall be delivered personally, telegraphed, telexed, sent by
facsimile transmission or sent by certified, registered or express mail, postage
prepaid. Any such notice shall be deemed given when so delivered personally,
telegraphed, telexed or sent by facsimile transmission or, if mailed, on the
date of actual receipt thereof as follows:

If to the Employer to:

Simon Property Group Administrative Services Partnership, L.P.
National City Center
115 West Washington Street
Indianapolis
Indiana 46204
USA
(Attn: John Rulli)

--------------------------------------------------------------------------------



If to the Host Company, to:

European Retail Enterprises B.V./S.à.r.l.
23, rue Philippe II
L-2340 Luxembourg city
Grand Duchy of Luxembourg
(Attn: The Board of Directors)

with copy to:

Groupe BEG
Washington Plaza—Immeuble Artois
44 rue Washington
75408 Paris Cedex 08
(Attn: the General Counsel and the Chief Financial Officer)

If to the Secondee, to:

Hans C. Mautner
33 St James's Square,
London SW1Y 4JS England
Any party may change its address for notice hereunder by written notice to the
other parties hereto.

12 SEVERABILITY AND WAIVER

12.1If any clause or provision in this Agreement is found by a court of
competent jurisdiction or other competent authority to be invalid, unlawful or
unenforceable then such clause or provision shall be severed from the remainder
of the Agreement or clause and that remainder shall continue to be valid and
enforceable to the fullest extent permitted by law. In this event, the parties
shall negotiate in good faith to replace any invalid, unlawful or unenforceable
clause or provision with a suitable substitute clause or provision which
maintains as far as possible the purpose and effect of this Agreement.

12.2No waiver of any breach of this Agreement shall constitute a waiver of any
other breach of the same or other provisions of this Agreement and no waiver
shall be effective unless made in writing.

13 OTHER AGREEMENTS

The parties acknowledge and warrant that there are no agreements or arrangements
whether written, oral or implied between the Employer, the Host Company or any
Affiliate and the Secondee relating to the Secondment of the Secondee other than
those expressly set out or referred to in this Agreement (which expressly
supersede all previous arrangements between the Employer, the Host Company or
Affiliate and the Secondee as to the Secondment of the Secondee) and that no
party is entering into this Agreement in reliance upon any representation not
expressly set out in this Agreement.

14 ASSIGNMENT

The obligations of the Host Company and the Secondee hereunder are personal and
may not be assigned or delegated by it or him or transferred in any manner
whatsoever, nor are such obligations subject to involuntary alienation,
assignment or transfer. The Employer shall have the right to assign this
Agreement and to delegate all rights, duties and obligations hereunder, either
in whole or in part, to any parent, affiliate, successor or subsidiary
organization or company of Employer, so long as the obligations of the Employer
under this Agreement remain the obligations of the Employer, provided, that the
Employer will require any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
and/or assets of the Employer, by agreement in form and substance reasonably
acceptable to the Secondee, to assume expressly and agree to perform

--------------------------------------------------------------------------------



this Agreement in the same manner and to the same extent that the Employer would
be required to perform it if no such succession had taken place.

15 RESOLUTION OF DISPUTES

15.1Negotiation.  The parties shall attempt in good faith to resolve any dispute
arising out of or relating to this Agreement promptly by negotiations between
the Secondee and an executive officer of each of the Host Company and of the
Employer who has authority to settle the controversy. Any party may give the
other party written notice of any dispute not resolved in the normal course of
business. Within 10 days after the effective date of such notice, the Secondee
and an executive officer of each of the Host Company and the Employer shall meet
at a mutually acceptable time and place within the New York City metropolitan
area, and thereafter as often as they reasonably deem necessary, to exchange
relevant information and to attempt to resolve the dispute. If the matter has
not been resolved within 30 days of the disputing party's notice, or if the
parties fail to meet within 10 days, either party may initiate arbitration of
the controversy or claim as provided hereinafter. If a negotiator intends to be
accompanied at a meeting by an attorney, the other negotiators shall be given at
least three business days' notice of such intention and may also be accompanied
by an attorney. All negotiations pursuant to this Clause 15.1 shall be treated
as compromise and settlement negotiations for the purposes of the federal and
state rules of evidence and procedure.

15.2Arbitration.  Any dispute arising out of or relating to this Agreement or
the breach, termination or validity thereof, which has not been resolved by
nonbinding means as provided in Clause 15.1 within 60 days of the initiation of
such procedure, shall be finally settled by arbitration conducted expeditiously
in New York City, New York in accordance with the Centre for Public Resources,
Inc. ("CPR") Rules for Non-Administered Arbitration of Business Disputes by
three independent and impartial arbitrators, of whom each party shall appoint
one, provided that if one party has requested the others to participate in a
non-binding procedure and one or more of the others has failed to participate,
the requesting party may initiate arbitration before the expiration of such
period. Any such party shall be appointed from the CPR Panels of Neutrals. The
arbitration shall be governed by the United States Arbitration Act and any
judgment upon the award decided upon the arbitrators may be entered by any court
having jurisdiction thereof. The arbitrators are not empowered to award damages
in excess of compensatory damages and each party hereby irrevocably waives any
damages in excess of compensatory damages. Each party hereby acknowledges that
compensatory damages include (without limitation) any benefit or right of
indemnification given by one party to the others under this Agreement.

15.3Expenses.  The Host Company or the Employer, as appropriate, shall promptly
pay or reimburse the Secondee for all costs and expenses, including, without
limitation, court or arbitration costs and attorneys' and accountants' fees and
disbursements incurred by the Secondee as a result of any claim, action or
proceeding (including, without limitation, a claim, action or proceeding by the
Secondee against the Host Company or the Employer, as the case may be) arising
out of, or challenging the validity or enforceability of, this Agreement or any
provision hereof or any other agreement or entitlement referred to herein;
provided, however, that the Secondee will be entitled to reimbursement under
this clause only if the Secondee is the substantially prevailing party in such
claim, action or proceeding.

16 SUCCESSORS

This Agreement shall be binding upon and inure to the benefit of the Secondee
and his heirs, executors, administrators and legal representatives. This
Agreement shall be binding upon and inure to the benefit of the Employer and the
Host Company and their successors and assigns.

17 AMENDMENT

This Agreement may be amended or modified only by an agreement in writing
executed by all of the parties hereto.

--------------------------------------------------------------------------------





18 REPRESENTATION

The Employer and the Host Company represent and warrant that they are fully
authorized and empowered to enter into this Agreement and that the performance
of their obligations under this Agreement will not violate any agreement between
the Employer and the Host Company and any other person, firm or organization or
any applicable laws or regulations.

19 SURVIVORSHIP

The respective rights and obligations of the parties hereunder shall survive any
termination of this Agreement to the extent necessary to the intended
preservation of such rights and obligations.

20 GOVERNING LAW

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York, subject to the application of the mandatory provisions of
Luxembourg law.

Annex 1:   Description of the Benefits provided by the Employer to the Secondee
Annex 2:   Copy of the certificate issued by the relevant US social security
authorities Annex 3:   Copy of the decisions made by the Compensation Committee
of the Host Company

IN WITNESS WHEREOF, the parties have executed this Agreement effective for all
purposes as of the date first above written.

For and on behalf of:   For and on behalf of:
SIMON PROPERTY GROUP
ADMINISTRATIVE SERVICES
PARTNERSHIP, L.P.
 
EUROPEAN RETAIL ENTERPRISES
B.V./S.à.r.l.
By:  Simon Property Group, L.P., a Delaware limited partnership, general partner
 
 
By:  Simon Property Group, Inc., a Delaware corporation, general partner
 
 


By: /s/  MELVIN SIMON      

--------------------------------------------------------------------------------

Melvin Simon, Director   By: /s/  JOHN MCCARTHY      

--------------------------------------------------------------------------------

John McCarthy, managing director





      THE SECONDEE                 By: /s/  HANS C. MAUTNER      

--------------------------------------------------------------------------------

Hans C. Mautner  

--------------------------------------------------------------------------------


